Name: Commission Regulation (EC) No 1994/2001 of 11 October 2001 fixing, for the 2000/01 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be charged
 Type: Regulation
 Subject Matter: agri-foodstuffs;  EU finance;  plant product;  prices;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R1994Commission Regulation (EC) No 1994/2001 of 11 October 2001 fixing, for the 2000/01 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be charged Official Journal L 271 , 12/10/2001 P. 0017 - 0017Commission Regulation (EC) No 1994/2001of 11 October 2001fixing, for the 2000/01 marketing year, the amount to be paid by sugar manufacturers to beet sellers in respect of the difference between the maximum amount of the B levy and the amount of that levy to be chargedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2038/1999 of 13 September 1999 on the common organisation of the markets in the sugar sector(1), as last amended by Commission Regulation (EC) No 906/2001(2), and in particular Article 36(5) thereof,Whereas:(1) Article 36(2) of Regulation (EC) No 2038/1999 provides in particular that when the amount of the B levy is less than the maximum amount referred to in Article 33(4) of the said Regulation, revised, where necessary, in accordance with paragraph 5 of that same Article, sugar manufacturers shall be required to pay beet sellers 60 % of the difference between the maximum amount of the levy in question and the amount of the levy to be charged. Article 8(1) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector(3), as last amended by Regulation (EC) No 392/94(4), provides that the amount referred to in Article 36(2) of Regulation (EC) No 2038/1999 shall be fixed at the same time as the production levies and in accordance with the same procedure.(2) For the 2000/01 marketing year, the maximum amount of the B levy has been fixed for sugar at 37,5 % of the intervention price for white sugar. It has transpired that the amount of the B levy for sugar to be charged for the said marketing year is only 20,7308 % of the intervention price for white sugar. This difference requires, in accordance with Article 36(2) of Regulation (EC) No 2038/1999, that the amount to be paid by sugar manufacturers to beet sellers should be fixed per tonne of beet of the standard quality and at the rate of 60 % of the said difference.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The amount referred to in Article 36(2) of Regulation (EC) No 2038/1999 to be paid by sugar manufacturers to beet sellers in respect of the B levy shall be fixed for the 2000/01 marketing year at EUR 8,27 per tonne of beet of the standard quality.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 October 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 252, 25.9.1999, p. 1.(2) OJ L 127, 9.5.2001, p. 28.(3) OJ L 158, 9.6.1982, p. 17.(4) OJ L 53, 24.2.1994, p. 7.